Citation Nr: 0007255	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  96-40 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES


1.  Whether a well grounded claim of entitlement to service 
connection for hearing loss has been submitted.

2.  Whether a well grounded claim of entitlement to service 
connection for tinnitus has been submitted.

3.  Whether a well grounded claim of entitlement to service 
connection for fungal infection has been submitted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




INTRODUCTION

The veteran served on active duty in the United States Air 
Force from July 1952 to July 1956.

This appeal arose from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (the RO) which determined that the 
veteran's claims of entitlement to service connection for 
hearing loss, tinnitus and fungal infection were not well 
grounded.


FINDINGS OF FACT

1.  The veteran has presented no competent medical nexus 
evidence establishing a relationship between his currently 
diagnosed bilateral hearing loss and his service or any 
incident thereof, including noise exposure.

2.  The veteran has presented no competent medical nexus 
evidence establishing a relationship between his currently 
diagnosed tinnitus and his service or any incident thereof, 
including noise exposure.

3.  The veteran has presented no competent medical evidence 
establishing a current fungal infection and/or any 
relationship between his service or any incident thereof and 
claimed fungal infection.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for hearing loss is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's claim of entitlement to service connection 
for tinnitus is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The veteran's claim of entitlement to service connection 
for fungal infection is not well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for hearing loss, 
tinnitus and fungal infection.  In essence, he contends that 
each of the three disabilities had its inception in service.

In the interest of clarity, the Board will first review the 
factual background of this case; briefly discuss the relevant 
law and VA regulations pertaining to the issues on appeal; 
and then analyze the veteran's claims and render a decision.

Factual background

As noted in the Introduction, the veteran served in the 
United States Air Force from 1952 to 1956.  The veteran's 
service medical records have been carefully reviewed.  His 
July 1952 enlistment physical examination was pertinently 
negative.  During service, there were no complaints or 
treatment referable to the ears or skin.  

The veteran's June 1956 separation physical examination was 
pertinently negative.  A history of "ear trouble - as a 
child" was reported.  Hearing was 15/15 in both ears for 
both whispered and spoken voice.  On clinical evaluation, his 
ears and skin were both noted to be normal.

There are no pertinent medical records for over two decades 
after service.

Of record is a December 1977 report of A.S., M.D.  The 
veteran reported a skin problem since the autumn of 1977, 
which he believed was due to exposure to chemical solvents at 
work.  The veteran reported that his skin was better on 
weekends when he was not at work.  Dr. S. reported "The past 
medical history is negative for medical problems or skin 
problems."  The assessment was prurigo and tinea pedis and 
cruris.  There are no pertinent medical records for a number 
of years thereafter.  In a March 1993 physical evaluation for 
a disability not relevant to this appeal, the veteran's skin 
was described as "without rash".

The veteran's claims folder contains numerous records 
pertaining to a federal worker's compensation claim.  In a 
January 1993 claim, the veteran stated that he had worked as 
a civilian employee for the Air Force since September 1969 
was seeking workers compensation "because for 27 years I've 
worked in sheetmetal using rivet guns, air drills, power 
shears and powerbrake [sic] and worked on flight line where 
jets were being run up."  In response to the question "Did 
you ever have any other ear problems or ear injuries, the 
veteran replied "no".

In December 1993, the veteran reported hearing loss since 
1977, increasing recently, as well as constant ringing 
tinnitus in both ears.  The impression was noise-induced 
hearing loss.

In July 1994, the veteran was awarded federal workers 
compensation for bilateral hearing loss.  See 5 U.S.C.A. 
§§ 8101 et seq.

During a January 1995 audiology evaluation, the veteran 
indicated that he had been employed as a civilian sheet metal 
worker at Air Force bases for approximately thirty years, 
during which time he was exposed to loud noises, including 
noise in the sheet metal shop as well as jet aircraft noise 
on the flight line.  For most of his career, he did not wear 
ear protection.  In addition, the veteran reported some noise 
exposure, to rifle fire, while deer hunting.  Severe 
bilateral high frequency hearing loss was identified.  The 
veteran also reported chronic tinnitus of both ears for the 
previous sixteen years, which he described as sounding like a 
telephone ringing.  August 1997 medical records confirmed the 
previous diagnosis of bilateral hearing loss.

The veteran filed his claim of entitlement to service 
connection for hearing loss, tinnitus and fungus infection in 
May 1996.  In subsequent statements, he contended that his 
hearing loss and tinnitus were due to noise exposure during 
service.  He further contended that he contracted a fungal 
infection on Okinawa during military service and that he had 
a fungal infection continuously after service.  In several 
statements, the veteran indicated that he believed that he 
should be examined by VA

Relevant Law and Regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection may be granted for disability which is 
attributable to military service. 38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1998).  In cases in which 
sensorineural hearing loss is involved, service connection 
may be granted if permanent hearing loss appeared to a 
compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999); Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).

Service connection may be granted notwithstanding the lack of 
a diagnosis in service or within one year thereafter if the 
evidence demonstrates that there is a connection between 
military service and the disease.  38 C.F.R. § 3.303(d) 
(1999); Cosman v. Principi, 3 Vet. App. 505, 505 (1992).  "If 
evidence should sufficiently demonstrate a medical 
relationship between the veteran's in-service exposure to 
loud noise and his current disability, it would follow that 
the veteran incurred an injury in service. . . . "  Godfrey 
v. Derwinski, 2 Vet. App. 352, 356 (1992).

Well grounded claims

The initial inquiry as to any issue presented on appeal is 
whether the claim is well grounded.  A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990). A mere allegation of service connection is not 
sufficient; there must be evidence in support of the claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible." See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The United States Court of Appeals for the Federal Circuit 
has held that "a well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation. Such a claim need not be conclusive but only 
possible to satisfy the initial burden § 5107(a). For a claim 
to be well grounded, there must be (1) a medical diagnosis of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability. Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required."  Epps v. Gober, 
126 F. 3d 1464, 1468 (Fed. Cir. 1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Analysis

As discussed above, in order for a claim of entitlement to 
service connection to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).


Hearing loss and tinnitus

With respect to current disability, there is ample evidence 
of bilateral hearing loss and tinnitus.  With respect to in-
service incurrence, although there is no evidence of hearing 
loss or tinnitus during service or for many years thereafter, 
the Board has no reason to doubt that he was exposed to noise 
during service.

With respect to the third Caluza element, medical nexus 
evidence, there is no evidence that in-service noise 
exposure, or any other incident of service, led to the 
veteran's hearing loss and tinnitus.  The veteran's claim 
fails for that reason. 

The veteran has contended that his hearing loss and tinnitus 
are due to noise exposure in service.  Setting aside the fact 
that he contended for years that these disabilities were due 
to his civilian employment after service and only recently 
has contended that service was the cause, the veteran's 
statement is not probative.  While a lay person is competent 
to testify as to facts within his own observation and 
recollection, e.g., whether an incident or injury occurred in 
service, such lay person is not competent to provide 
probative evidence as to matters requiring expertise derived 
from specialized medical education, training, or experience, 
such as opinions concerning the etiology of a claimed 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992).  

Fungal infection

As reported in the factual background section above, the only 
reference to skin problems during the veteran's entire 
medical history was in 1977, two decades after he left 
service.  At that time, he specifically denied any previous 
history of skin problems.  There is no subsequent history of 
skin problems.

The Board finds that all three prongs of the Caluza test have 
not been met.  There is no current skin disability; there was 
no in-service incurrence of skin disease; and there is no 
medical nexus evidence which serves to link the veteran's 
service with any skin problem.

The veteran has in essence indicated that he has a skin 
problem, he always had a skin problem, and that the skin 
problem began during and is due to service.  Setting aside 
the obvious inconsistencies in the veteran's contentions at 
various times, and the discrepancies between the veteran's 
contentions and the objective medical evidence of record, his 
lay opinions as to the etiology and diagnosis of skin disease 
cannot serve to well ground the claim.  See Espiritu, supra; 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) [Where 
the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well grounded claim. Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a)].  See also 
Voerth v West, 13 Vet. App. 117, 120 (1999) [even if the 
veteran had provided evidence of continuity of 
symptomatology, he would still be required to provide 
competent medical evidence linking the alleged continuous 
symptoms to his military service].

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the veteran has failed to present 
well-grounded claims of entitlement to service connection for 
bilateral hearing loss, tinnitus and fungal infection.  The 
benefits sought on appeal are denied.

Additional comments

The veteran does not contend that his civilian employment by 
the United States Air Force in any way qualifies him for VA 
benefits, which is consistent with the state of the law.  
Although it is true that certain categories of civilians have 
been accorded status which makes them eligible for some VA 
benefits, civilian employees of the United States Air Force 
during the time period in question are not included.  See 
38 C.F.R. § 3.7 (1999).

Because the veteran's claims for service connection are not 
well-grounded, VA is under no duty to further assist him in 
developing facts pertinent to that claim.  See 38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159(a); Epps v. Gober, 126 F.3d 1454 
(Fed. Cir. 1997).  VA's obligation to assist depends upon the 
particular facts of the case and the extent to which VA has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69, 78 (1995).  The Court has held that the 
obligation exists only in the limited circumstances where the 
veteran has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

The veteran has repeatedly requested to be scheduled for a VA 
physical examination to determine the etiology of his claimed 
disabilities.  However, as discussed immediately above, 
because his claims are not well grounded, the statutory duty 
of VA to assist him in the development of his claim is not 
triggered.  Moreover, the duty to assist as interpreted by 
the Court is circumscribed and appears to apply to evidence 
which may exist and which has not been obtained.  See Counts 
v. Brown, 6 Vet. App. 473, 478-9 (1994).  By way of contrast, 
the veteran in this case wishes VA to provide evidence which 
admittedly does not now exist.  As the Court has stated: "The 
VA's . . . . 'duty to assist' is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim."  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).

VA is not on notice of any other known and existing evidence 
which would make the adjudicated service connection claim 
plausible.  The Board's decision serves to inform the veteran 
of the kind of evidence which would be necessary to make his 
claim well-grounded, namely competent medical evidence which 
provides a diagnosis of a current skin disorder and medical 
evidence which provides a nexus between the veteran's service 
and his claimed hearing loss, tinnitus and fungal infection.


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for bilateral hearing loss is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for tinnitus is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for fungal infection is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  The Board notes in passing that the medical evidence reported above strongly suggests that many years of 
post-service noise exposure led to the currently claimed hearing loss and tinnitus disabilities.


